*364Concurring Opinion.
Bermudez, O. J.
I concur in tlvat portion of the judgment on the rehearing which amends the judgment previously rendered, so as to relieve the defendant from part of the claim, but- I adhere to my dissenting opinion, as the other part of the judgment which allows the claim', which I think should not be recognized at all.
Mr. Justice Pochó concurs in this view.
Mr. Justice Todd and Mr. Justice Manning concur in the decree refusing the rehearing, so far as it leaves the previous judgment undisturbed, but dissent from it in other respects.